OAO 98
               6:08-tp-00009-JHP Document 13 Filed in ED/OK on 08/10/19 Page 1 of 2
         (Rev. 11/07) Appearance Bond


                                  UNITED STATES DISTRICT COURT
                                                         District of


         UNITED STATES OF AMERICA
                    V.
                                                                   APPEARANCE BOND


                       Defendant
                                                                   Case Number:


        Non-surety: I, the undersigned defendant acknowledge that I and my . . .
        Surety: We, the undersigned, jointly and severally acknowledge that we and our . . .
personal representatives, jointly and severally, are bound to pay to the United States of America the sum of
$                                        , and there has been deposited in the Registry of the Court the sum of
$                                        in cash or                                                   (describe other security).

         The conditions of this bond are that the defendant
                                                                                               Name
is to appear before this court and at such other places as the defendant may be required to appear, in accordance with
any and all orders and directions relating to the defendant’s appearance in this case, including appearance for violation
of a condition of defendant’s release as may be ordered or notified by this court or any other United States District
Court to which the defendant may be held to answer or the cause transferred. The defendant is to abide by any
judgment entered in such matter by surrendering to serve any sentence imposed and obeying any order or direction in
connection with such judgment.

        It is agreed and understood that this is a continuing bond (including any proceeding on appeal or review), which
shall continue until such time as the undersigned are exonerated.

         If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of
this bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of
the amount of this bond shall be due forthwith. Forfeiture of this bond for any breach of its conditions may be declared
by any United States District Court having cognizance of the above entitled matter at the time of such breach and if the
bond is forfeited and if the forfeiture is not set aside or remitted, judgment may be entered upon motion in such United
States District Court against each debtor jointly and severally for the amount above stated, together with interest and
costs, and execution may be issued and payment secured as provided by the Federal Rules of Criminal Procedure and
any other laws of the United States.
         This bond is signed on                            at
                                          Date                                                Place

Defendant

Surety

Surety

         Signed and acknowledged before me on
                                                                 Date



                                                                                  Signature of Judge/Clerk


Bond Approved:
                                            Signature of Judge
AO 98
               6:08-tp-00009-JHP Document 13 Filed in ED/OK on 08/10/19 Page 2 of 2
         (Rev. 11/07) Appearance Bond (Page 2)




                                                 JUSTIFICATION OF SURETIES

I, the undersigned surety, say that my net worth is the sum

                                                                                           dollars ($      ).

I further state that




                                                                                    Signature of Surety

Sworn to before me and subscribed in my presence on
                                                                                           Date
at                                                                                                              .
                                                                        Place




                       Name and Title                                           Signature of Judge/Clerk




I, the undersigned surety, say that my net worth is the sum

                                                                                           dollars ($      ).

I further state that




                                                                                    Signature of Surety

Sworn to before me and subscribed in my presence on
                                                                                           Date
at                                                                                                              .
                                                                        Place




                       Name and Title                                           Signature of Judge/Clerk




Justification Approved:
                                                   Signature of Judge
